Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2017

                                     No. 04-16-00707-CV

                                   Stephen WELLINGTON,
                                           Appellant

                                               v.

                                 Carrie Lynn WELLINGTON,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-1769-CV
                         Honorable Robin V. Dwyer, Judge Presiding


                                        ORDER
       Stacy E. Goodbread, counsel for appellee, has filed a motion to withdraw, and appellee
has not objected to the motion. The motion is granted. We order Stacy E. Goodbread to
immediately notify appellee, in writing, of this order in compliance with Texas Rule of Appellate
Procedure 6.5(c) and to file a copy of that notice with the clerk by July 28, 2017. See TEX. R.
APP. P. 6.5(c).

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk